2017 IL App (1st) 161027WC
                                 No. 1-16-1027WC
                            Opinion filed: April 14, 2017
______________________________________________________________________________

                                          IN THE

                            APPELLATE COURT OF ILLINOIS

                                     FIRST DISTRICT

              WORKERS’ COMPENSATION COMMISSION DIVISION
______________________________________________________________________________

MILLENNIUM KNICKERBOCKER HOTEL, ) Appeal from the Circuit Court
                                       ) of Cook County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 15-L-50663
                                       )
THE ILLINOIS WORKERS’                  )
COMPENSATION COMMISSION and            )
RUDY GUZMAN, JR.,                      ) Honorable
                                       ) Kay M. Hanlon,

      Defendants-Appellees.            ) Judge, Presiding.

______________________________________________________________________________

      JUSTICE HUDSON delivered the judgment of the court, with opinion.
      Presiding Justice Holdridge and Justices Hoffman, Harris, and Moore concurred in the
judgment and opinion.

¶1                                       OPINION

¶2     Claimant, Rudy Guzman, Jr., sought benefits pursuant to the Workers’ Compensation Act

(Act) (820 ILCS 305/1 et seq. (West 2006)) for an injury he allegedly sustained while working

for respondent, Millennium Knickerbocker Hotel. The parties executed a lump-sum settlement

contract, which provided, in part, that respondent had paid all of claimant’s medical bills.

Almost 2½ years after the Illinois Workers’ Compensation Commission (Commission) approved

the settlement contract, claimant filed a “Motion to Enforce Contract and Penalties.” In the
2017 IL App (1st) 161027WC


motion, claimant alleged that some of his medical bills remain unpaid and respondent “has

refused to honor the [settlement] contract and pay the outstanding medical bills.” Claimant

requested that respondent be ordered to pay “any and all medical bills that are pending.”

Claimant also requested the imposition of penalties and attorney fees for respondent’s failure to

pay the outstanding charges. Following a hearing, the Commission entered an order granting

claimant’s motion and directing respondent to pay claimant $16,618.88 in medical expenses.

The Commission also awarded claimant $8,309.44 in penalties pursuant to section 19(k) of the

Act (820 ILCS 305/19(k) (West 2012)) and $3,323.78 in attorney fees pursuant to section 16 of

the Act (820 ILCS 305/16 (West 2012)). On judicial review, the circuit court of Cook County

confirmed the Commission’s order. Respondent then initiated the present appeal.

¶3     On appeal, respondent argues that the Commission lacked jurisdiction to hear claimant’s

motion. Respondent asserts that even if jurisdiction lies with the Commission, the Commission

misinterpreted the settlement contract in finding that respondent was obligated to pay claimant’s

outstanding medical bills. Respondent also argues that the Commission erred in assessing

penalties and attorney fees against it. Alternatively, respondent asserts that claimant’s motion

was barred by equitable estoppel and laches. For the reasons set forth below, we find that the

Commission lacks jurisdiction to enforce a final award and that the proper venue for a claimant

to seek enforcement of a final award of the Commission is in the circuit court pursuant to section

19(g) of the Act (820 ILCS 305/19(g) (West 2012)). Moreover, although the Commission is

authorized to assess penalties and attorney fees under the Act against a party who fails to comply

with the terms of a final settlement contract approved by the Commission, we conclude that

claimant abandoned his request for the imposition of penalties and attorney fees in this case.

Accordingly, we vacate both the judgment of the circuit court confirming the order of the

                                              -2­
2017 IL App (1st) 161027WC


Commission and the Commission’s order awarding medical expenses, penalties, and attorney

fees.

¶4                                     I. BACKGROUND

¶5      On December 19, 2006, claimant filed an application for adjustment of claim alleging

that on October 7, 2006, he sustained an injury to the “rear of head” while in the employ of

respondent. Claimant initially treated at Northwestern Memorial Physicians Group, where he

was diagnosed as having a contusion to the neck with cervico-thoracic pain. At that time,

claimant was authorized to return to work with restrictions until his next appointment. Claimant

returned to respondent’s employ, but ceased working after one day due to pain.

¶6      On October 26, 2006, claimant began chiropractic treatment with Melvin D’Souza of St.

Anthony’s Spine and Joint Institute (St. Anthony’s). D’Souza’s notes contain the following

history of injury:

               “The patient stated that on 10/07/2006, he was working, moveing [sic] a box

        weighing about 50 pounds. While he was placing the box on the floor, a ple [sic] of

        boxes [was] about [to] fall on him. However he was able to manage the pile of boxes to

        stabilize [sic] with his right arm. But, one of the boxes from the pile, weighting [sic] 20

        pounds, fell on his back.

               Upon impact, he felt *** pain in [the] neck and also he felt a popping sound in his

        lower back. From this incident he developed pain in his neck, upper back and lower

        back. He has also been experiencing headaches in the back of his head and sometimes on

        the top.”




                                               -3­
2017 IL App (1st) 161027WC


D’Souza diagnosed claimant with a cervical sprain/strain, a lumbar sprain/strain, a thoracic

sprain/strain, and myospasm. Claimant treated with D’Souza until August 2007. At that time,

claimant’s account balance was $16,618.88.

¶7     Meanwhile, on February 6, 2007, claimant underwent an independent medical

examination (see 820 ILCS 305/12 (West 2006)) by Dr. Martin Lanoff.             As part of this

assessment, Dr. Lanoff reviewed claimant’s medical records, including those from D’Souza, and

conducted a physical examination. In the report of his findings, Dr. Lanoff concluded that

claimant did not sustain any lumbar abnormality as a result of the alleged work accident. Rather,

Dr. Lanoff opined that, at most, claimant sustained a mild cervico-thoracic strain that should

have improved within six to eight weeks after the alleged accident. Dr. Lanoff added that

claimant’s condition did not warrant any further chiropractic treatment, claimant had reached

maximum medical improvement, and claimant could return to full, unrestricted duty.

¶8     At some point, the parties began settlement negotiations.       To this end, respondent

prepared a form agreement entitled “Settlement Contract Lump Sum Petition and Order”

(settlement contract). The first page of the settlement contract provided in part that claimant’s

accident occurred when a “[b]ox fell on [his] neck.” The settlement contract listed the body part

affected as the “[n]eck” and the nature of the injury as a “[b]ulging disc without nerve

involvement.” The first page of the settlement contract also contained sections referencing

“Temporary Total Disability Benefits” and “Medical Expenses.”              The section labeled

“Temporary Total Disability Benefits” provided that claimant was temporarily totally disabled

from October 8, 2006, through January 31, 2007, a period of 16 weeks, during which he received

temporary total disability (TTD) benefits at a rate of $346.66 per week. The section labeled

“Medical Expenses” had a line to indicate whether the employer had or had not paid all of the

                                              -4­
2017 IL App (1st) 161027WC


employee’s medical bills. Respondent checked that it had paid all of claimant’s medical bills.

The “Medical Expenses” section also instructed the preparer to “[l]ist unpaid bills in the space

below.” Respondent left that space blank. On the second page of the settlement contract, a

paragraph entitled “Terms of Settlement” provided in relevant part as follows:

       “Respondent denies that the [claimant] sustained accidental injuries as alleged and further

       denies any causal connection between the alleged condition of ill-being and the alleged

       accidental injuries, but to avoid further litigation the Respondent offers and [claimant]

       accepts a lump sum of $7,800.00 per petition below in full, final, and complete settlement

       of this claim. Respondent is hereby released, acquitted, and discharged from any and all

       liability under the *** Act *** in any way arising out of the accidental occurrence herein

       referred to including the known, unknown, fatal or non-fatal, past, present, or future

       effects, developments, or sequelae including medical and hospital expenses incurred or to

       be incurred, known or unknown. Review of this agreement under §8(a) and §19(h) are

       expressly waived. The lump sum represents 5% loss of use of the man as a whole and

       hereby settles all disputed issues. Respondent shall retain all rights under Section 5(b) of

       the *** Act and any other rights and recovery it may have relative to this claim.”

Respondent signed the proposed settlement contract on July 31, 2007, and submitted it to

claimant. For reasons not entirely clear from the record, neither claimant nor his attorney signed

the settlement contract until October 11, 2011, more than four years after respondent. On

October 27, 2011, the Commission approved the settlement contract. The settlement amount,

less certain fees, was subsequently tendered to and accepted by claimant.

¶9     No further proceedings were had in the matter until April 2, 2014, when claimant filed a

“Motion to Enforce Contract and Penalties.”       In the one-page motion, claimant noted that

                                               -5­
2017 IL App (1st) 161027WC


although the settlement contract specifically stated that respondent had paid “all medical bills,”

claimant has received medical bills that are still unpaid and respondent “has refused to honor the

[settlement] contract and pay the outstanding medical bills.” Claimant requested that respondent

be ordered to pay “any and all medical bills that are pending.” In addition, claimant requested

penalties pursuant to sections 19(k) and 19(l) of the Act (820 ILCS 305/19(k), 19(l) (West 2012))

and attorney fees pursuant to section 16 of the Act (820 ILCS 305/16 (West 2012)).

¶ 10   In its response to claimant’s motion, respondent argued that it did not owe payment for

the medical bills in question, which were from D’Souza at St. Anthony’s, because it denied

payment for these bills before the settlement contract was approved and the settlement contract

“contains no language declaring [that] the Respondent assumes any obligation to pay for any

past, present, or future medical bills subsequently incurred, or previously denied by the

Respondent at any time.” Respondent also challenged its liability for the medical bills on the

grounds that they are for: (1) treatment administered after respondent signed the settlement

contract; (2) treatment administered to parts of claimant’s body not injured in the alleged work

accident; and (3) treatment that is not reasonable or medically necessary to care for claimant’s

alleged injury. Finally, respondent argued that claimant was barred from seeking payment for

the medical bills based on the doctrines of equitable estoppel and estoppel by laches.

¶ 11   The matter proceeded to hearing before Commissioner Kevin Lamborn on May 15, 2014,

and June 19, 2014. At the beginning of the hearing, the following exchange occurred between

Commissioner Lamborn and claimant’s attorney:

               “THE COMMISSIONER: This is Guzman versus Millennium Knickerbocker, 06

       WC 54368. This is a Motion to Enforce Contract.



                                               -6­
2017 IL App (1st) 161027WC


                It is also a motion for payment of—well, a Motion for Enforcement of Contract

       and Medical Bills. It says penalties on here but I don’t see a specific petition.

                MR. MACIARIELLO [claimant’s attorney]: I don’t think penalties is [sic] in

       issue. There are no penalties asked for.

                THE COMMISSIONER: I don’t see that, so a Motion to Enforce Contract and

       specifically for Payment of Medical Bill and/or Bills.

                MR. MACIARIELLO: One bill.”

Thereafter, the parties argued their respective positions.

¶ 12   On August 12, 2015, the Commission entered an order granting respondent’s motion. 1

The Commission concluded that pursuant to the plain language of the settlement contract,

respondent remained liable for payment of the outstanding medical charges. The Commission

explained:

                “Though Respondent argued that the Settlement Contract did not obligate it to pay

       the medical charges of St. Anthony [sic], its argument is misplaced. The face of the

       contract indicated that ‘ALL’ medical bills were ‘paid.’ This language is not ambiguous.




       1
           In its decision, the Commission refers to two motions filed by claimant, a “Motion to

Enforce Payment of Medical Bills” and a “Motion for Penalties.” According to the Commission,

the former motion set forth the reasons why respondent remained responsible for the medical

bills, while the latter motion “premised a plea for penalties upon the first [motion].” As noted

above, however, Commissioner Lamborn only referenced one motion. Moreover, our review of

the record reveals only a single, one-page motion filed on April 2, 2014.


                                                -7­
2017 IL App (1st) 161027WC


                 The remaining language in the contract stated that the Respondent was not liable

          for [claimant’s] medical bills ‘incurred or to be incurred, known or unknown.’ This does

          not equate to a denial of liability for known medical charges.”

As a result, the Commission directed respondent to pay claimant $16,618.88 for medical

expenses under section 8(a) of the Act (820 ILCS 305/8(a) (West 2012)).

¶ 13      In addition, the Commission found respondent’s refusal to pay the medical charges both

unreasonable and vexatious. The Commission based this finding on “the plain language of the

contract, and the fact that it was Respondent that drafted and submitted the contract document to

the [claimant].” The Commission remarked that if respondent “had not intended to pay the

charges of St. Anthony’s *** in the amount of $16,188.88 [sic], it should have drafted a

settlement document that stated that all medical bills were not paid.” The Commission denied

claimant’s request for penalties under section 19(l) of the Act (820 ILCS 305/19(l) (West 2012)),

but awarded claimant $8,309.44 in penalties under section 19(k) of the Act (820 ILCS 305/19(k)

(West 2012)) and $3,323.78 in attorney fees under section 16 of the Act (820 ILCS 305/16 (West

2012)).

¶ 14      Thereafter, respondent sought judicial review of the Commission’s order in the circuit

court of Cook County. On March 10, 2016, following a hearing, the circuit court confirmed the

order of the Commission in its entirety. Following the denial of its motion to reconsider,

respondent initiated this appeal.

¶ 15                                       II. ANALYSIS

¶ 16      On appeal, respondent challenges the Commission’s decision on various grounds.

Initially, respondent contends that the Commission lacked jurisdiction to consider claimant’s

motion. Respondent asserts that even if jurisdiction lies with the Commission, the Commission

                                                 -8­
2017 IL App (1st) 161027WC


misinterpreted the settlement contract, erred in ordering it to pay claimant’s outstanding medical

bills, and improperly awarded claimant penalties and attorney fees. Alternatively, respondent

argues that claimant was barred from seeking payment for the medical bills based on the

doctrines of equitable estoppel and laches.          We begin our analysis with respondent’s

jurisdictional argument.

¶ 17   According to respondent, pursuant to section 19(g) of the Act (820 ILCS 305/19(g) (West

2012)), the circuit court, not the Commission, was the proper venue to consider claimant’s

“Motion to Enforce Contract and Penalties” because the motion seeks payment of compensation

pursuant to a final award of the Commission.          Respondent adds that the Commission, in

assuming that it had jurisdiction to address claimant’s motion, “rendered §19(g) void and moved

against statutory construction.” In response, claimant cites to Flynn v. Industrial Comm’n, 94 Ill.

App. 3d 844, 849-50 (1981), for the proposition that the Commission properly exercised

jurisdiction over his motion.

¶ 18   At the outset, we note that although respondent raises the jurisdictional issue for the first

time before this court, we may address the matter, for the lack of subject matter jurisdiction may

be raised at any time. Jones v. Industrial Comm’n, 335 Ill. App. 3d 340, 343 (2002); Campbell

v. White, 187 Ill. App. 3d 492, 504 (1989).

¶ 19   “The Commission is an administrative body created by legislative enactment for the

purpose of administering the [Act].” Trigg v. Industrial Comm’n, 364 Ill. 581, 587 (1936); see

also Alvarado v. Industrial Comm’n, 216 Ill. 2d 547, 553 (2005); Michelson v. Industrial

Comm’n, 375 Ill. 462, 466 (1941). As such, the Commission lacks the inherent powers of a court

and can only make such orders as are within the powers granted to it by the legislature. Ferris,

Thompson & Zweig, Ltd. v. Esposito, 2015 IL 117443, ¶ 16; Michelson, 375 Ill. at 466-67.

                                               -9­
2017 IL App (1st) 161027WC


Consequently, when the Commission acts outside of its specific statutory authority, it acts

without jurisdiction. Alvarado, 216 Ill. 2d at 553-54. 2

¶ 20   Section 19(f) of the Act (820 ILCS 305/19(f) (West 2012)) provides that “[t]he decision

of the Commission acting within its powers *** shall, in the absence of fraud, be conclusive

unless reviewed as in this paragraph hereinafter provided.” The Act further provides that review

of a decision of the Commission shall be had in the circuit court and shall be commenced “within

20 days of the receipt of the decision of the Commission.” 820 ILCS 305/19(f)(1) (West 2012).

As our supreme court has recognized, a settlement contract approved by the Commission has the

same legal effect as an award entered by the Commission. Alvarado, 216 Ill. 2d at 555; Ahlers v.

Sears, Roebuck Co., 73 Ill. 2d 259, 264-65 (1978). Thus, a settlement contract approved by the

Commission becomes a final award after 20 days if no petition for review is filed in the circuit

court. Alvarado, 216 Ill. 2d at 558; Burzic v. Industrial Comm’n, 391 Ill. App. 3d 202, 208

(2009). In the present case, the Commission approved the settlement contract on October 27,

2011, and neither party sought judicial review thereof. Thus, the settlement contract at issue

constitutes a final award under the Act.

¶ 21   Respondent asserts that because the settlement contract constitutes a final award,

claimant did not seek review of the settlement contract within 20 days after its approval, and

claimant’s motion seeks enforcement of the settlement contract, the Commission lost jurisdiction


       2
           In Alvarado, the supreme court noted that although the term “jurisdiction” is not strictly

applicable to an administrative body, the term may be used to designate the authority of an

administrative body to act. Alvarado, 216 Ill. 2d at 553-54 (citing Business & Professional

People for the Public Interest v. Illinois Commerce Comm’n, 136 Ill. 2d 192, 243 (1989)).


                                                - 10 ­
2017 IL App (1st) 161027WC


over the matter and claimant should have filed his motion in the circuit court pursuant to section

19(g) of the Act (820 ILCS 305/19(g) (West 2012)). We agree with respondent, in part.

¶ 22   Under the Act, the Commission has no power to enforce payment of its own award.

Smith v. Gen Co. Corp., 11 Ill. App. 3d 106, 110 (1973). Rather, the only method to enforce a

final award of the Commission is in the circuit court pursuant to section 19(g) of the Act (820

ILCS 305/19(g) (West 2012)). Aper v. National Union Electric Corp., 165 Ill. App. 3d 482, 483

(1988) (noting that section 19(g) serves to “provide a recipient of compensation a method of

enforcing its award, because the *** Commission *** has no power to do so”); see also Smith,

11 Ill. App. 3d at 110. Section 19(g) states in relevant part as follows:

               “Except in the case of a claim against the State of Illinois, either party may

       present a certified copy of the award of the Arbitrator, or a certified copy of the decision

       of the Commission when the same has become final, when no proceedings for review are

       pending, providing for the payment of compensation according to this Act, to the Circuit

       Court of the county in which such accident occurred or either of the parties are residents,

       whereupon the court shall enter a judgment in accordance therewith. In a case where the

       employer refuses to pay compensation according to such final award or such final

       decision upon which such judgment is entered the court shall in entering judgment

       thereon, tax as costs against him the reasonable costs and attorney fees in the arbitration

       proceedings and in the court entering the judgment for the person in whose favor the

       judgment is entered, which judgment and costs taxed as therein provided shall, until and

       unless set aside, have the same effect as though duly entered in an action duly tried and

       determined by the court, and shall with like effect, be entered and docketed.” 820 ILCS

       305/19(g) (West 2012).

                                               - 11 ­
2017 IL App (1st) 161027WC


The purposes of section 19(g) are twofold. First, it permits the speedy entry of judgment in cases

in which there has been a refusal to pay the award. Ahlers, 73 Ill. 2d at 268; Konczak v. Johnson

Outboards, 108 Ill. App. 3d 513, 516 (1982). Second, it serves to compensate a claimant who is

compelled to incur additional expense by reason of the refusal to pay an award by allowing him

court costs and attorney fees. Franklin v. Wellco Co., 5 Ill. App. 3d 731, 734 (1972). We note,

of course, that a circuit court’s inquiry under section 19(g) is limited to determining whether the

requirements of the section have been met. Ahlers, 73 Ill. 2d at 268; Konczak, 108 Ill. App. 3d at

516. As such, the court may not question the jurisdiction of the Commission or the legality of its


actions, and it may not review the Commission’s decision or otherwise construe the Act. Ahlers, 


73 Ill. 2d at 268; Konczak, 108 Ill. App. 3d at 516-17. 


¶ 23   The only defense to a section 19(g) application is full payment of the final award. Dallas


v. Ameren CIPS, 402 Ill. App. 3d 307, 312 (2010); Aurora East School District v. Dover, 363 Ill.

App. 3d 1048, 1055 (2006). Whether an employer has refused to pay an arbitration award is a

question of fact. Paluch v. United Parcel Service, Inc., 2014 IL App (1st) 130621, ¶ 12. In

assessing whether there has been a refusal to pay, the circuit court may consider a variety of

factors, including, but not limited to: (1) whether a demand was made for payment; (2) the length

of time that transpired between the date the Commission’s award became final and the filing of

the section 19(g) application; (3) the negotiations and communications between the parties that

took place during this period; (4) whether the Commission’s award leaves room for a good-faith

disagreement as to the amount of the payments; and (5) whether and when a good-faith offer of

settlement was presented. Paluch, 2014 IL App (1st) 130621, ¶ 12. The Paluch court noted that

determining whether the Commission’s decision leaves room for disagreement over the amount

owed and whether the amount has been paid by the employer requires an examination of the

                                               - 12 ­
2017 IL App (1st) 161027WC


settlement itself. Paluch, 2014 IL App (1st) 130621, ¶ 12. Moreover, where the settlement

contract is found to be ambiguous, the circuit court may hold an evidentiary hearing to address

the matter. Paluch, 2014 IL App (1st) 130621, ¶ 22.

¶ 24     In light of the foregoing, we conclude that a section 19(g) proceeding in the circuit court

is the proper venue for claimant to seek enforcement of the settlement contract, which constitutes

a final award of the Commission. As noted earlier, in his April 2, 2014, “Motion to Enforce

Contract and Penalties,” claimant asserted that although the settlement contract specifically

stated that respondent had paid “all medical bills,” there remained outstanding unpaid bills and

respondent had “refused to honor the [settlement] contract and pay his outstanding medical

bills.” Respondent disputed claimant’s interpretation of the settlement contract and argued that it

did not owe payment for the medical bills in question. In other words, the parties’ dispute does

not involve review as to whether claimant was entitled to an award under the Act or an

interpretation of the Act itself. Rather, it centers on whether the award set forth in the settlement

contract had been paid in full. Only the circuit court, pursuant to section 19(g) of the Act, has

jurisdiction to make that determination.       Moreover, if necessary, the court may hold an

evidentiary hearing to resolve the parties’ dispute. Paluch, 2014 IL App (1st) 130621, ¶ 22.

Additionally, the circuit court may tax costs and attorney fees as set forth in section 19(g) if, in

ruling on a section 19(g) application, it determines that there was a refusal to pay the

compensation due according to the Commission’s final award. 820 ILCS 305/19(g) (West

2012).




                                               - 13 ­
2017 IL App (1st) 161027WC


¶ 25   Claimant does not direct us to any relevant statutory provision that would allow the

Commission to enforce a final award. 3 Instead, he simply directs us to Flynn, 94 Ill. App. 3d

844, in support of his claim that the Commission had jurisdiction to hear his motion. However,

we find claimant’s reliance on Flynn misplaced. In Flynn, the claimant sought benefits under the

Act for multiple injuries sustained while working for the respondent. The parties settled the

claims by lump-sum settlement contracts.          The Commission subsequently approved the

agreements. After the respondent failed to tender payment under the contracts, the claimant filed

with the Commission a petition pursuant to section 19(k) of the Act (Ill. Rev. Stat. 1979, ch. 48,

par. 138.19(k)). That provision permits the Commission to award penalties “[i]n case [sic]

where there has been any unreasonable or vexatious delay of payment or intentional

underpayment of compensation.” The Commission, finding that the respondent refused to make

payment, awarded penalties to the claimant. Despite the Commission’s ruling, the respondent

persisted in its refusal to make payment. As a result, the claimant instituted actions in the circuit

court pursuant to section 19(g) of the Act (Ill. Rev. Stat. 1979, ch. 48, par. 138.19(g)). The

respondent moved to dismiss the actions, claiming that neither the Commission nor the circuit


       3
           In addressing the jurisdictional issue, the only statutory provision claimant cites is

section 4(c) of the Act (820 ILCS 305/4(c) (West 2012)). According to claimant, that section

provides that “the Commission may order and direct that an insurer practicing ‘a policy of delay

or unfairness toward employees in the adjustment, settlement, or payment of benefits due such

employees’ discontinue the writing of workers’ compensation insurance in Illinois.” Claimant

does not explain the relevance of this provision to the jurisdictional issue and it is not readily

apparent to us.


                                               - 14 ­
2017 IL App (1st) 161027WC


court had jurisdiction to award or enforce the penalty provisions of the Act following the

Commission’s approval of the lump-sum settlement contracts. The circuit court agreed, and the

claimant’s cases were dismissed.

¶ 26   On appeal, the Flynn court reversed. Flynn, 94 Ill. App. 3d at 849-50. The court

determined that the Commission is authorized to assess penalties pursuant to section 19(k) of the

Act following approval of a settlement contract. Flynn, 94 Ill. App. 3d at 849-50. The court

reasoned that a contrary holding would allow a party “to enter into settlement contracts which

they could vexatiously refuse to pay without fear of penalties.” Flynn, 94 Ill. App. 3d at 849-50.

In support of its finding, the Flynn court relied on Board of Education of City of Chicago v.

Industrial Comm’n, 351 Ill. 128, 130-31 (1932), in which the supreme court rejected the

argument that the Commission lacks jurisdiction to impose penalties pursuant to section 19(k) of

the Act after an award becomes final.

¶ 27   Flynn is procedurally distinct from the present case. In Flynn, the claimant prosecuted an

action with the Commission under section 19(k) of the Act. Only after prevailing on his petition

for penalties did he seek to enforce the award in the circuit court pursuant to section 19(g) of the

Act. Here, in contrast, claimant sought to enforce a final award of the Commission before the

Commission itself. Claimant, however, cites no statutory authority or case law that would permit

him to proceed in such a manner.

¶ 28   Although not cited by claimant, we note that we recently addressed an issue similar to the

one presented here in Loyola University of Chicago v. Illinois Workers’ Compensation Comm’n,

2015 IL App (1st) 130984WC. In that case, the parties executed a lump-sum settlement contract,

which the Commission later approved.         After the Commission’s award became final, the



                                               - 15 ­
2017 IL App (1st) 161027WC


claimant filed with the Commission a petition for penalties and attorney fees pursuant to sections

16, 19(k) and 19(l) of the Act, alleging that the respondent failed to comply with a provision in

the settlement contract related to the reimbursement of the overpayment of long-term disability

benefits.   The claimant asked the Commission to order the respondent to tender the

reimbursement amount to the claimant’s insurer in addition to assessing penalties and fees

against the respondent. The respondent argued that the Commission lacked jurisdiction to

consider the claimant’s petition and that the circuit court, pursuant to section 19(g) of the Act,

was the proper venue to address the claimant’s allegations. Relying on Flynn, the Commission

concluded, inter alia, that it had jurisdiction to decide the claimant’s petition. It then examined

the language of the settlement contract and held that the respondent was liable for the

reimbursement amount.       On judicial review, the circuit court set aside the Commission’s

decision, finding that the Commission lacked jurisdiction to construe the settlement contract.

¶ 29   On appeal, we reversed the circuit court. We concluded that pursuant to Flynn, the

Commission is authorized to assess penalties and attorney fees under the Act against a party who

fails to comply with the terms of a final settlement contract approved by the Commission.

Loyola University of Chicago, 2015 IL App (1st) 130894WC, ¶ 18. We further noted that the

Commission could not decide if the assessment of penalties and attorney fees was proper without

first interpreting the terms of the settlement contract to determine if the respondent was liable for

the reimbursement amount. Loyola University of Chicago, 2015 IL App (1st) 130894WC, ¶ 19.

Although the claimant in Loyola University of Chicago appears to have filed a combined motion

seeking penalties and the enforcement of the underlying award, we did not directly address in

that case whether the Commission had jurisdiction to enforce an award. Had we addressed that

matter, we would have concluded that the Commission lacked jurisdiction to do so. Thus, to the

                                               - 16 ­
2017 IL App (1st) 161027WC


extent that Loyola University of Chicago may be interpreted as implicitly endorsing a procedure

whereby a party may seek before the Commission the enforcement of a final award in

conjunction with a petition for attorney fees and penalties pursuant to sections 16, 19(k), and

19(l) of the Act, we decline to follow it.

¶ 30   Turning again to the facts of the present case, we note that claimant’s motion is captioned

“Motion to Enforce Contract and Penalties.” In the motion, claimant sought an order requiring

respondent to pay “any and all medical bills that are pending.” Claimant also requested the

imposition of penalties pursuant to sections 19(k) and 19(l) of the Act (820 ILCS 305/19(k),

19(l) (West 2012)) and attorney fees pursuant to section 16 of the Act (820 ILCS 205/16 (West

2012)). Thus, claimant’s motion is a combined motion seeking two distinct types of relief.

Pursuant to our holding today, the Commission clearly lacked the authority to enforce its final

award. Thus, we are compelled to vacate the portion of the Commission’s order requiring

respondent to pay claimant’s pending medical expenses.

¶ 31   Moreover, although the Commission had jurisdiction to address the portion of the

combined motion requesting penalties and attorney fees (see Loyola University of Chicago, 2015

IL App (1st) 130894WC, ¶ 18; Flynn, 94 Ill. App. 3d at 848-50), we find that the Commission

erred in entering an award of penalties and attorney fees because claimant abandoned his request

for such relief at the hearing before Commissioner Lamborn.           In this regard, the record

establishes that when Commissioner Lamborn inquired about the issue of penalties, claimant’s

attorney responded, “[t]here are no penalties asked for.” Furthermore, claimant’s attorney did

not argue the issue of penalties or attorney fees at the hearing that followed. Under these

circumstances, we find that claimant abandoned the issue of penalties and attorney fees.

Therefore, we are also compelled to vacate that portion of the Commission’s order awarding

                                             - 17 ­
2017 IL App (1st) 161027WC


penalties and attorney fees. In light of our holding, we do not address the remaining issues

raised by respondent.

¶ 32                                   III. CONCLUSION

¶ 33   In short, for the reasons set forth above, we find that the the circuit court, pursuant to

section 19(g) of the Act, is the proper venue to seek enforcement of a Commission’s final award.

Moreover, although the Commission is authorized to assess penalties and attorney fees under the

Act against a party who fails to comply with the terms of a final settlement contract, the

imposition of penalties and attorney fees in this case was improper because claimant abandoned

his request for such relief. Accordingly, we vacate both the judgment of the circuit court of

Cook County and the order of the Commission. In doing so, we express no opinion regarding

the interpretation of the settlement contract provisions at issue or whether an award of penalties,

costs, or attorney fees under any provision of the Act is appropriate.

¶ 34   Circuit court judgment vacated; Commission decision vacated.




                                               - 18 ­